DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 5, “a rim” is recited. This recitation is unclear, as claim 1, upon which it is dependent, also cites “a rim,” rendering the scope of the claim indefinite. It is unclear whether applicant intended to refer back to the rim recited in claim 1, or if applicant instead intended to recite a new rim feature. For purposes of examination, the office will interpret this statement in claim 5 to instead read, “the rim”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raymond et al. (US 20060106416 A1) (hereon referred to as Raymond).
Regarding claim 1, Raymond teaches an access instrument (see Fig. 13) for creating a surgical working portal, comprising: 
a body (10) having a first end (see labelled diagram of Fig. 13 below) and a body length; 
an extension (see labelled diagram of Fig. 13 below) extending from a transition portion (inside of handle, see labelled diagram of Fig. 13 below) of the body; 

    PNG
    media_image1.png
    571
    689
    media_image1.png
    Greyscale


a second slot (inside of handle, see labelled diagram of Fig. 13 below) defined by the transition portion (inside of handle, see labelled diagram of Fig. 13 above) and having a second slot length running along the length of the body from the first end and in line with the extension (inside of handle, see labelled diagram of Fig. 13 above), wherein the first slot length and the second slot length are less than the body length (note that the slots end at 116 A-D) and the first and second slots extend entirely through the body (see Fig. 13).  
Regarding claim 2, Raymond teaches the access instrument of claim 1, wherein either of the first slot length and the second slot length is greater than the other (see labelled diagram below).  

    PNG
    media_image2.png
    594
    580
    media_image2.png
    Greyscale

Regarding claim 3, Raymond teaches the access instrument of claim 1, wherein the first slot length and the second slot length are equal (see labelled diagram below).   
Regarding claim 4, Raymond teaches the access instrument of claim 1, wherein the first slot has a first width and the second slot has a second width, either of the first slot and the second slot being greater than the other (see labelled diagram of Fig. 13 below).  

    PNG
    media_image3.png
    594
    580
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    594
    579
    media_image4.png
    Greyscale

Regarding claim 5, Raymond teaches the access instrument of claim 1, wherein the extension (see above) having an engagement portion (see above), the rim (front portion of 60) attached to the first end of the body, and an intermediate portion (see Fig. 14) between the engagement portion (opening in handle) and the rim (front portion of 60).  
Regarding claim 6, Raymond teaches the access instrument of claim 5, wherein a first angle is formed between the intermediate portion and the engagement portion (see labelled diagram above, noting that there is an angle formed between the two portions), and a second angle is formed between the intermediate portion and the rim (front portion of 60) (note that there is an angle between these two, and between any two relative components of the device), and the intermediate portion extends a proximal distance from the rim (note that the intermediate portion extends directly from the intermediate portion, see labelled diagram above).  
Regarding claim 7, Raymond teaches the access instrument of claim 5, wherein the extension (see above) is rotatable with respect to the body (note that 116 is an elastic member (see Para. [0068], which would allow for relative movement between parts of the device, including the handle and the body).  
Regarding claim 8, Raymond teaches the access instrument of claim 5, the rim defining a first circumferential plane and the body having a second end longitudinally opposite the first end defining a second circumferential plane, the first circumferential plane being either parallel or at a planar angle from the second circumferential plane (see labelled below).  
Regarding claim 9, Raymond teaches the access instrument of claim 5, wherein the intermediate portion extends from a transition portion of the rim, the transition portion defined between the intermediate portion and the rim (see labelled diagram below).  

    PNG
    media_image5.png
    375
    501
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    567
    452
    media_image6.png
    Greyscale

Regarding claim 10, Raymond teaches the access instrument of claim 9, wherein the rim defines a first opening along a portion thereof and the transition portion defines a second opening along a central region of the transition portion (see labelled diagram above).
Regarding claim 11, Raymond teaches the access instrument of claim 10, wherein the first slot of the body is aligned with the first opening and the second slot is aligned with the second opening (see labelled diagram above).  
Regarding claim 12, Raymond teaches the access instrument of claim 10, wherein the first opening and the second opening are circumferentially opposite each other (see Fig. 13).  
Regarding claim 13, Raymond teaches the access instrument of claim 10, wherein the first opening has a first distance and the second opening has a second distance, either of the first distance and the second distance being greater than the other (see labelled diagram below).  

    PNG
    media_image7.png
    594
    579
    media_image7.png
    Greyscale

Regarding claim 19, Raymond teaches an access instrument (see Figs. 13-15) comprising: 
an extension having a rim (60), the rim defining a first opening aligned with a central axis defined by the extension, and a second opening circumferentially opposite the first opening (see Fig. 13); 
a body (10) having a body length, a first slot defined by the rim and having a first slot length from the rim and aligned with the first opening, and a second slot defined by a transition portion and having a second slot length from the rim and aligned with the second opening, the first slot length and the second slot length being less than the body length, the first and second slots extending entirely through the body (see labelled diagram of Fig. 13 below).  
Regarding claim 20, Raymond teachesthe access instrument of claim 19, wherein the first slot length is less than the second slot length (see labelled diagram of Fig. 13 below).

    PNG
    media_image1.png
    571
    689
    media_image1.png
    Greyscale

    PNG
    media_image8.png
    594
    580
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiardi (US 20060287583 A1).
The embodiment of Mangiari shown in Figs. 3-8 teaches an access instrument, comprising: 
a body (40) and a first slot (one of cutouts 48) defined by a rim (see labelled diagram of Fig. 3 below) formed entirely through the body and having a first slot length running along the length of the body from the first end; and 
a second slot (other of cutouts 48) defined by a transition portion (see labelled diagram of Fig. 3 below) formed entirely through the body and having a second slot length running along the length of the body from the first end, wherein each of the first slot length and the second slot length is less than the body length and the first and second slots being opposite each other (see Fig. 3) (claim 14),

    PNG
    media_image9.png
    264
    295
    media_image9.png
    Greyscale

however fails to teach a method comprising inserting a first instrument within a passageway running through a port, and a body having a body length and a first end;
inserting a second instrument within the passageway; 
maneuvering the first instrument through a first slot formed entirely through the body and having a first slot length running along the length of the body from the first end; and 
maneuvering the second instrument through a second slot formed entirely through the body (claim 14),
wherein the body defines a longitudinal axis, and maneuvering the first instrument forms a first angle between the first instrument and the longitudinal axis, and maneuvering the second instrument forms a second angle between the second instrument and the longitudinal axis, the first angle being greater than the second angle (claim 15),
further comprising mounting the access instrument by connecting an extension of the access instrument to a mounting arm (claim 16),
wherein the mounting step includes securing a securement portion to the mounting arm (claim 17),
and wherein the extension includes a rim defining a first opening and a second opening circumferentially opposite each other, and maneuvering the first instrument includes maneuvering the claim 18),
The embodiment of Mangiardi shown in Fig. 26 teaches a method comprising inserting a first instrument (one of instruments 70) within a passageway running through a port, and a body (200) having a body length and a first end (near 204);
inserting a second instrument (other of instruments 70) within the passageway (see Fig. 26); 
maneuvering the first instrument (70) through a proximal opening,
maneuvering the second (70) instrument through the proximal opening,
wherein the body defines a longitudinal axis, and maneuvering the first instrument forms a first angle between the first instrument and the longitudinal axis, and maneuvering the second instrument forms a second angle between the second instrument and the longitudinal axis, the first angle being greater than the second angle (see that the two tools are placed at different angles relative to the central axis in Fig. 26),
further comprising mounting the access instrument by connecting an extension of the access instrument to a mounting arm (see labelled diagram of Fig. 26 below),
wherein the mounting step includes securing a securement portion to the mounting arm (see labelled diagram of Fig. 26 below),

    PNG
    media_image10.png
    427
    564
    media_image10.png
    Greyscale


It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the first embodiment to utilize the two-tool method of the second embodiment, as this would allow for tools to enter the cannula at different angles, allowing for better access in operations. Furthermore, it would naturally occur that the tools would fall into the cutouts 48 of the body 40, as the tools shown in Fig. 26 are placed on opposite ends of the cannula where the cutouts of body 40 would be.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773